Citation Nr: 1509473	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  09-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left femur stress fracture.

2.  Entitlement to a rating in excess of 10 percent for residuals of a right femur stress fracture.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left middle metatarsal stress fracture.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and D.S.
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from September 2006 to April 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the case was remanded for the Veteran to be scheduled for a Travel Board hearing.  In September 2012, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  In March 2013, in November 2013, and in August 2014, the case was remanded for additional development and to satisfy notice requirements.

A June 2014 rating decision increased the ratings for the residuals of a left femur stress fracture, residuals of a right femur stress fracture, and residuals of a left middle metatarsal stress fracture, to 10 percent, each, effective April 18, 2007.  As those grants did not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had also initiated an appeal of a denial of service connection for a bilateral knee disability.  A June 2014 rating decision granted service connection for right and left knee patellofemoral syndrome.  Consequently, those matters are not before the Board.

[In March 2014, the Veteran executed a VA Form 21-22 appointing the Wisconsin Department of Veterans Affairs as her new representative.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.

REMAND

In February 2014, the AOJ sent the Veteran a letter asking her to complete a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the release of treatment records pertaining to her claimed disabilities.  [At the September 2012 Travel Board hearing, she testified that she received all of her pertinent medical treatment from private providers.]  She did not respond to the February 2014 letter.  Thereafter, a June 2014 supplemental statement of the case (SSOC) readjudicated the claims.

Because the AOJ did not afford the Veteran the full one-year time period (as provided by the governing regulation of 38 C.F.R. § 3.158(a)) to respond to the February 2014 letter requesting additional evidence, the Board remanded the case in August 2014 for the AOJ to advise the Veteran that she had the remainder of one year from the date of its February 2014 notice letter to submit a release for treatment records pertaining to her claimed disabilities, as well as to advise her that if she did not timely provide a release for the records sought, then the matters would be processed under 38 C.F.R. § 3.158(a).

In August 2014, the AOJ sent the Veteran a letter advising her that she had the remainder of one year from the date of its February 2014 notice letter to submit a release for treatment records pertaining to her claimed disabilities.  In October 2014, the AOJ sent her another letter which again advised her of the one-year time limit and also notified her that if she did not timely provide a release for the records sought, then the matters would be processed under 38 C.F.R. § 3.158(a).  She did not respond to either the August 2014 letter or the October 2014 letter, but instead submitted dependency documents in September 2014 (immaterial to the current claims).  Thereafter, a November 2014 SSOC readjudicated the claims on the merits.

The records (and preliminary authorization) requested by the AOJ's February 2014 letter are critical for proper consideration of the claims.  Because the Veteran did not respond to the AOJ's request for such records (and preliminary authorization) within the one-year period afforded by the governing regulation, the AOJ must now readjudicate the claims under 38 C.F.R. § 3.158(a) (which the Veteran .was advised, by the APJ's October 2014 letter, would occur).

The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that the Board errs as a matter of law when it fails to ensure compliance with the instructions of its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following:

The AOJ should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

